DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 2/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,617,147 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding Independent Claim 1, the primary reason why it is deemed novel and non- obvious over the prior art of record to have an atomizing assembly of an electronic cigarette as instantly claimed is that the prior arts Li (JP 3164992 with English equivalent US 2011/0303231 - of record), which is regarded as being the prior arts closest to subject- matter of the claim 1, fails to teach or suggest the configuration/structure of the atomizing assembly of the electronic cigarette comprises a conduit has a first and second segments, storage chamber’s structure and atomizer arranged inside a first segment of the conduit as instantly claimed.
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 2-6, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding Independent Claim 7, the primary reason why it is deemed novel and non- obvious over the prior art of record to have an atomizing assembly of an electronic cigarette as instantly claimed is that the prior arts Li (JP 3164992 with English equivalent US 2011/0303231 - of record), which is regarded as being the prior arts closest to subject- matter of the claim 7, fails to teach or suggest the configuration/structure of the atomizing assembly of the electronic cigarette comprises a conduit has a first and second segments, storage chamber’s structure and a heating device arranged inside the first segment of the conduit as instantly claimed.
Therefore, claim 7 is deemed novel and non-obvious over the prior art of record.

Regarding Independent Claim 9, the primary reason why it is deemed novel and non- obvious over the prior art of record to have an electronic cigarette as instantly claimed is that the prior arts Li (JP 3164992 with English equivalent US 2011/0303231 - of record), which is regarded as being the prior arts closest to subject- matter of the claim 9, fails to teach or suggest the configuration/structure of an electronic cigarette comprises a conduit positioned inside the stem, comprising a first and second segments, storage chamber’s structure and atomizer arranged inside a first segment of the conduit as instantly claimed.
Therefore, claim 9 is deemed novel and non-obvious over the prior art of record.
Regarding claims 10-13, they depend from claim 9; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743